EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, lines 20-21 “second angle α1” is changed to – second angle α2 – in order to resolve a typographical error. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 requires, inter alia, the entry side of the first wall extends at least in first portion with a first angle α1 with respect to a first height, for which applies: 0°< α1<90°, and a similar requirement for the entry side of the second wall, and wherein during usage of a first wave guide subsegment laser light from another waveguide subsegment enters the first waveguide sub-segment between the first and second portion. Independent claim 5 requires, inter alia, the exit side of the third wall 3 with respect to a third height, for which applies: 0°< α3<90°, and a similar requirement for the exit side of the third wall, and wherein during usage of a second waveguide subsegment laser light exits the second waveguide subsegment between the third and fourth portion and enters into waveguide subsegment which is arranged in successive in radiation direction. 
Schiccheri et al. [US2016/0236403, “Schiccheri”] discloses waveguides (60’ and 60”), wherein each waveguide includes a pair of reflective walls.  Schiccheri does not disclose the entry side of the first and second walls extend in an angle as required by claim 1.  Schiccheri does not disclose the exit side of the third and fourth walls extend in an angle as required by the claim 5.  Schiccheri does not disclose the waveguides are arranged so that laser light exiting a first waveguide enter into a second waveguide in the direction of irradiation. 
Claims 1 and 5 are allowable as the prior art does not disclose claimed first, second, third, and fourth angles as required by the claims, in combination with the other requirements of the claims. Claims 2-4 and 6-8 depend form an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons.  Claim 9 incorporates the allowable subject matter of claims 1 and 5. Claims 10-12 depend from an allowable base claim and incorporate the allowable subject matter through dependency. Claim 13 incorporates the allowable subject matter of claim 9, and claims 14-15 depend from an allowable base claim and incorporate the allowable subject matter through dependency. Claim 9 incorporates the allowable subject matter of claim 1 or 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 13, 2021